Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-5 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al. (US 20030160262 A1 - hereinafter Kitada) in view of Corvasce et al. (US 20160254376 A1 – hereinafter Corvasce) and Pattanayak et al. (US 20070187753 A1 – hereinafter Pattanayak) and in further view of Challa et al. (US 20050167742 A1 – hereinafter Challa).
	Regarding Claim 1, Kitada teaches a MOSFET (see the entire document; annotated Fig. 20 along with Figs. 21-22; specifically, [0114]-[0122], and as cited below), comprising:

    PNG
    media_image1.png
    251
    341
    media_image1.png
    Greyscale

Kitada – Fig. 22
a first n-type semiconductor layer (211; Fig. 22; [0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212”; [0118] – “semiconductor layer 212 of a first conductivity type”; [0114] – “the first conductivity type is N-type and the second conductivity type is P-type”); 
a second n-type epitaxial semiconductor layer (212 – [0118] - “a semiconductor layer 212 of a first conductivity type made of epitaxially grown” – see also [0114]) with lower doping concentration but larger depth than that of the first n-type semiconductor layer ([0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212 and in a high concentration” – depth of 212 is more than 211 as shown in Fig. 22), deposed on top of the first n-type semiconductor layer (212 is over 211) with lower doping concentration but larger depth than that of the first n-type semiconductor layer ([0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212 and in a high concentration” – depth of 212 is more than 211 as shown in Fig. 22), deposed on top of the first n-type semiconductor layer (212 is over 211); 
 (252 – [0153] – “These relay diffusion layers 252a, 252b, and 252c are formed at the same time when the base region 233 is formed by diffusion, and have the same depth and the same concentration as those of the base region 233”; [0122] – “a base region 233 of the second conductivity type is formed by a diffusion process”; [0114] – “the second conductivity type is P-type”) deposed on the top surface of the second n-type semiconductor layer (252 is on top surface of 212); 
a third n-type semiconductor layer (266 – Fig. 21 – [0126] - “source region 266 of the first conductivity type”; [0114] – “the first conductivity type is N-type”), deposed on top of the p-type semiconductor layer (252); 
a metal layer (267 – [0130] – “electrode film 267”) deposed above the third n-type semiconductor layer (267 above 266); 

    PNG
    media_image2.png
    533
    623
    media_image2.png
    Greyscale

Kitada – annotated Fig. 20
a plurality of operating deep trenches ({2271, 2272, 2273}; annotated Fig. 20; [0118]) in concentric continuous ring spaced apart from each other and etched from the top of the third n-type semiconductor layer (266); and 
a plurality of operating shallow trenches ({212_1, 212_2}; annotated Fig. 2; [0118]) in concentric continuous ring alternating between the plurality of the deep trenches and spaced apart from each other and etched from the top of the third n-type semiconductor layer (266) – (annotated Fig. 20 shows shallow trenches {212_1, 212_2} ({2271, 2272, 2273} alternate between themselves), wherein only one shallow trench is between every two deep trenches (Annotated Fig. 20 shows shallow trench 212_1 is between deep trench 2272 and 2273; shallow trench 212_2 is between deep trench 2271 and 2272).  
But, Kitada does not expressly disclose the third n-type semiconductor layer having higher doping concentration than that of the second n-type epitaxial semiconductor layer, the trenches are circles and the deep trenches reach down to the interface of the first n-type semiconductor layer and the second-type semiconductor layer and the shallow trenches reach down to the upper portion of the second n-type semiconductor layer.
However, Corvasce teaches an n doped source region 4 (analogous to Kitada’s source region 266) having a higher doping concentration than the drift layer 2 (analogous to Kitada’s 212) – (Corvasce – Fig. 6; [0041] – “source region 4 has a higher doping concentration than the drift layer 2”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the doping concentration of the third n-type semiconductor layer higher than that of the second n-type epitaxial semiconductor layer as is taught by Corvasce into Kitada.
The ordinary artisan would have been motivated to have the doping concentration of the third n-type semiconductor layer higher than that of the second n-type epitaxial semiconductor layer in the manner set forth above for, at least, this integration will enable the third n-type layer to act as an enhancement layer (see Corvasce claim 3) which in turn losses are lowered due to the enhancement layer (that is n doped source region 4) – see also Corvasce – [0002].
But, Kitada does not expressly disclose the trenches are circles and the deep trenches reach down to the interface of the first n-type semiconductor layer and the second-type semiconductor layer and the shallow trenches reach down to the upper portion of the second n-type semiconductor layer.
However, in a related art, Pattanayak teaches deep trenches {500, 504} and mesas {502, 506} may be circular (Pattanayak – Fig. 9A – [0092] – “the annular trenches and mesas could be circular, rectangular or hexagonal”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Kitada’s rectangular trenches with those of Pattanayak’s trenches.
The ordinary artisan would have been motivated to substitute Kitada’s rectangular trenches with those of Pattanayak’s trenches in the manner set forth above for, at least, this integration will “prevent unduly high electric fields from developing at the corners” due to the trenches being circular (round corners) – see Pattanayak – [0092].
But, Kitada does not expressly disclose the deep trenches reach down to the interface of the first n-type semiconductor layer and the second-type semiconductor layer and the shallow trenches reach down to the upper portion of the second n-type semiconductor layer.
However, in a related art, Challa discloses enclosed deep trenches 2603A with 2605A on their sidewalls and bottom surfaces and a polysilicon layer 2607A filling their centers and connected to a metal layer 2609A for operation extending down to bottom of a second n-type semiconductor later (n-) and a first enclosed deep trench being the outermost trench of the device (Challa Figs. 25F and 26A) and 
Challa teaches that the depth of termination trench is one of the parameter that is adjustable to reduce the electric field and increase avalanche breakdown thus achieve improved termination structures for low, medium and high voltage devices (Challa – [0024], [0148 – 0150]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Challa’s teachings with into the combination of Kitada, Corvasce and Pattanayak, i.e. replacing Kitada’s guard ring with Challa’s termination to improve termination structures – see Challa – [0148] – “For higher voltage devices, multiple termination trenches as shown in FIG. 25F can be employed to further increase the breakdown voltage of the device”.
But, Kitada does not expressly disclose the shallow trenches reach down to the upper portion of the second n-type semiconductor layer.
However, Challa teaches in the embodiment of Fig. 2A trenches 202 (analogous to Kitada’s shallow trenches) disposed between shield trenches 220 (analogous to Kitada’s deep trenches) where the trenches 202 reach down to upper portion of drift region 206 (analogous to Kitada’s second n-type semiconductor 212) – see also Challa – [0112].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the shallow trenches Challa into the combination of Kitada, Corvasce and Pattanayak.
The ordinary artisan would have been motivated to integrate the shallow trenches reaching down to the upper portion of the second n-type semiconductor layer as is taught by Challa into the combination of Kitada, Corvasce and Pattanayak in the manner set forth above for, at least, this integration will provide shielding to the shallow (middle) trenches since the shallow trenches are situated between the shielding trenches (analogous to Kitada’s deep trenches) in the formation of “dual trench” transistor – see Challa – [0112].
Regarding Claim 2, the combination of Kitada, Corvasce, Pattanayak and Challa teaches the MOSFET device of claim 1, wherein each of the plurality of the operating deep trenches has oxide coating on its sidewall and bottom surface (Kitada Fig. 21 shows silicon oxide film 257 on sidewalls and bottom of 255 – also see – [0124]), and a polysilicon layer filling its center and connected to the metal layer for operation to form a MOS-Sidewall- Plate structure (Kitada Fig. 21 shows polysilicon filler 255 that forms the gate electrode – [0125]).
Regarding Claim 3, the combination of Kitada, Corvasce, Pattanayak and Challa teaches claim 1 from which claim 3 depends.
But, the combination does not expressly disclose wherein each of the plurality of the operating shallow trenches has oxide coating on its sidewall and bottom surface, and a polysilicon layer filling its center and connected to the metal layer.
However, Challa teaches in the embodiment of Fig. 2A trenches 202 (analogous to Kitada’s shallow trenches) having oxide coating by a dielectric layer 226 (Challa Fig. Challa – [0116]). Challa also teaches the gate poly connects to the gate electrode G in Fig. 2A.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein each of the plurality of the operating shallow trenches has oxide coating on its sidewall and bottom surface, and a polysilicon layer filling its center and connected to the metal layer as taught by Challa into the combination of Kitada, Corvasce and Pattanayak.
The ordinary artisan would have been motivated to integrate wherein each of the plurality of the operating shallow trenches has oxide coating on its sidewall and bottom surface, and a polysilicon layer filling its center and connected to the metal layer in the manner set forth above for, at least, this integration “reduces the gate-to-drain capacitance Cgd without degrading the forward conduction of the transistor” – see Challa – [0114].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitada, Pattanayak, Challa in view of Sakurai et al. (US 20130009272 A1 – hereinafter Sakurai).
Regarding Claim 5, the combination of Kitada, Pattanayak and Challa teaches claim 1 from which claim 5 depends.
But, the combination does not expressly disclose the MOSFET device of claim 1, further comprising a non-operating deep trench in concentric ring circle etched from the 


    PNG
    media_image3.png
    365
    392
    media_image3.png
    Greyscale

Sakurai – Fig. 12B
However, in a relate art, Sakurai teaches an enclosed non-operating deep trench in concentric ring circle filled with only oxide and located as the outermost ring circle of the device (Sakurai Fig. 11 and Fig. 12B show a trench isolation structure 3 in concentric ring circle filled with only oxide – [0043] – “a trench filled with an oxide layer” – and is placed on the outer most area – see Fig. 12B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the trench isolation Sakurai into the outer most area of the combination of Kitada, Pattanayak and Challa.
The ordinary artisan would have been motivated to integrate the trench isolation structure 3 into the combination of Kitada, Pattanayak and Challa in the manner set forth above for, at least, this integration provides a means to electrically isolate the semiconductor components within the device – see Sakurai – [0043] – as is well known in the art.
Allowable Subject Matter
       Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the depth of each operating deep trench is at least four times the depth of each operating shallow trench.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898